Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on: 04/27/2020 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 and 07/27/2020 are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the obtaining module”, “the pre-translation module”, “the revision module” in at least one of claims 7 - 12 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

With regards to claim 14, it recites a ‘computer readable storage medium’, however the spec due to the use of the words/phrases ‘may’ and ‘may be not’ in sentence “A computer readable signal medium may be any computer readable medium that may be not a computer readable storage medium …” leaves open to interpretation that the two terms have scopes that still overlap as the use of ‘may’ and ‘may be not’ are not definitive and can be interpreted as ‘open ended’ to an alternative. Thus, since the claim encompasses signals, the claim is not statutory. See MPEP 2106 below: 



With regards to claims 15-19, they depend directly or indirectly upon claim 14, and do not resolve the statutory deficiencies for falling within the one or four categories of patent eligible subject matter. Thus, they are rejected under similar rationale as claim 14 above.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With regards to claim 1, it recites “obtaining a content to be translated …; translating the content to be translated …; correcting the pre-translated content … ‘ and determining a final translated content based on a correction result”.



This judicial exception is not integrated into a practical application, and thus does not impose any meaningful limits on practicing the abstract idea. 

This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

With regards to claim 2, the claim recites ‘… extracting … obtaining … translating … ‘ steps, but the extracting, obtaining and translating steps as claimed, can be performed 

With regards to claim 3, it recites ‘determining … ‘, ‘in response to a determination  … identifying a sentence …’ steps, but the determining and identifying step (in response to a determination), can be performed in the mind and do not include any additional elements that would integrate the claim into a practical application or would amount to significantly more than the judicial exception. Thus, claim 3 is still an abstract idea, and does not resolve the deficiencies explained for claim 1 above.

With regards to claim 4, it recites ‘determining whether the pre-translation content includes  … ‘ steps, but the determining step can be performed in the mind and does not include any additional elements that would integrate the claim into a practical application or would amount to significantly more than the judicial exception. Thus, claim 4 is still an abstract idea, and does not resolve the deficiencies explained for claim 1 above.

With regards to claim 5, it recites ‘translating the first language … ‘; ‘determining one or more confidence levels … ‘; displaying the one or more confidence levels or determining a final translating content …’ steps. However, apart from the ‘displaying’ action (which is a recited at a high level of generality and performs a generic computer function, the 

With regards to claim 6, it recites ‘performing sentence segmentation …; and performing sentence return …’, steps, but the performing steps can be performed in the mind and does not include any additional elements that would integrate the claim into a practical application or would amount to significantly more than the judicial exception. Thus, claim 6 is still an abstract idea, and does not resolve the deficiencies explained for claim 1 above.

With regards to claim 7, it recites ‘the obtaining module is configured to obtain a content to be translated …’; ‘the pre-translation module is configured to translate the content  … ‘; ‘the revision module is configured to correct the pre-translated content … determine a final translated content ….’.

The limitations ‘the obtaining module is configured to obtain a content to be translated …’; ‘the pre-translation module is configured to translate the content  …’ as drafted, is process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually obtaining content (such as text from an arbitrary medium/article), and then 

This judicial exception is not integrated into a practical application, and thus does not impose any meaningful limits on practicing the abstract idea. 

This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

With regards to claim 8, it recites ‘extract one or more feature sentences …’; ‘obtain one or more sentence pairs ..’; ‘translate the content to be translated …’ steps , but the extracting, obtaining and translating steps as claimed, can be performed in the mind and do not include any additional elements that would integrate the claim into a practical application or would amount to significantly more than the judicial exception. Thus, 

With regards to claim 9, it recites ‘determine whether the pre-translated content …’; and in response to a determination that the pre-translated content includes …’ steps, but the determining and identifying step (in response to a determination), can be performed in the mind and do not include any additional elements that would integrate the claim into a practical application or would amount to significantly more than the judicial exception. Thus, claim 9 is still an abstract idea, and does not resolve the deficiencies explained for claim 7 above.

With regards to claim 10, it recites ‘determine whether the pre-translated content includes …’ steps, but the determining step can be performed in the mind and does not include any additional elements that would integrate the claim into a practical application or would amount to significantly more than the judicial exception. Thus, claim 10 is still an abstract idea, and does not resolve the deficiencies explained for claim 7 above.

With regards to claim 11, it recites ‘translate the first language of the high-risk sentence …’; ‘determine one or more confidence levels …’; ‘display the one or more confidence levels …determine a final translated content …’ steps. However, apart from the ‘displaying’ action (which is a recited at a high level of generality and performs a generic computer function, the remaining steps can be performed in the mind and does not 

With regards to claim 12, it recites ‘perform sentence segmentation …’, ‘perform sentence return …’ steps but the performing steps can be performed in the mind and does not include any additional elements that would integrate the claim into a practical application or would amount to significantly more than the judicial exception. Thus, claim 6 is still an abstract idea, and does not resolve the deficiencies explained for claim 1 above.

With regards to claim 14, it recites  a computer –readable storage medium storing computer instructions, wherein when reading computer instructions in the storage medium, a computer executes operations comprising: ‘obtaining a content to be translated … ‘, ‘…translating the content to be translated …’ , ‘correcting the pre-translated content …’; and ‘determining a final translated content …’.

The limitations regarding ‘computer readable storage medium’ storing instructions that are read/executed by a computer are recited at a high level of generality and are generic computer components/functions. The limitations ‘obtaining a content to be translated … ‘, ‘…translating the content to be translated …’ , as drafted, is process that, under its broadest reasonable interpretation, covers performance of the limitation 

The judicial exception is not integrated into a practical application. In particular the claim only recites the additional elements of a computer readable storage medium and a computer that is used to implement the steps. The use of the computer and computer readable medium is recited at a high level of generality such that it amounts to no more than applying the exception using generic computer components and/or functions. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 



With regards to claim 15, the claim recites ‘extracting one or more feature sentences …’, ‘obtaining one or more sentence pairs …’ , ‘translating the content … ‘ as claimed, can be performed in the mind and do not include any additional elements that would integrate the claim into a practical application or would amount to significantly more than the judicial exception. Thus, claim 15 is still an abstract idea, and does not resolve the deficiencies explained for claim 14 above.

With regards to claim 16, the claim recites ‘determining whether the pre-translated content …’, ‘… in response to a determination that the pre-translated content  …’ steps, but the determining and identifying step (in response to a determination), can be performed in the mind and do not include any additional elements that would integrate the claim into a practical application or would amount to significantly more than the judicial exception. Thus, claim 16 is still an abstract idea, and does not resolve the deficiencies explained for claim 14 above.



With regards to claim 18, the claim recites ‘translating the first language …’, ‘ determining one or more confidence levels …’, ‘displaying the one or more confidence levels …’ or ‘determining a final translated content …’ steps. However, apart from the ‘displaying’ action (which is a recited at a high level of generality and performs a generic computer function, the remaining steps can be performed in the mind and does not include any additional elements (other than the generic display/computer function) that would integrate the claim into a practical application or would amount to significantly more than the judicial exception. Thus, claim 18 is still an abstract idea, and does not resolve the deficiencies explained for claim 14 above.

With regards to claim 19, it recites ‘performing sentence segmentation … ‘, ‘performing sentence return …’ steps, but the performing steps can be performed in the mind and does not include any additional elements that would integrate the claim into a practical application or would amount to significantly more than the judicial exception. Thus, claim 19 is still an abstract idea, and does not resolve the deficiencies explained for claim 14 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 12, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carbonell (“The Translation Correction Tool: English-Spanish User Studies”, published: April 2004, pages 1-5).

With regards to claim 1, Carbonell teaches a translation method, comprising: 

obtaining a content to be translated in a first language (an input file having sentences in a first language is obtained for translation (section 5.1)); 
translating the content to be translated in the first language into a pre-translated content including a second language (the sentences include pre translated target language sentences which are identified using alignments between source language sentences and target language sentences). Up to five translations in the target language can be shown to the user (section 4)); 
correcting the pre-translated content including the second language (the user can use the TCTool to submit a correction to the target language sentences via six operations shown in Figure 3 (in section 5)); and 


With regards to claim 2, which depends upon claim 1, Carbonell teaches wherein translating the content to be translated in the first language into a pre-translated content including a second language comprises: 

extracting one or more feature sentences from the content to be translated (Section 5.1: one or more source sentences are extracted from a file); 

obtaining one or more sentence pairs including the one or more feature sentences in the first language and the one or more feature sentences in the second language translated from the first language (Section 5.1: the file contains target sentences in a second language via the defined alignment rules)); and 

translating the content to be translated in the first language into the pre-translated content including the second language based on the one or more sentence pairs of the one or more feature sentences (Section 5.1: content of a first language is translated into pre-translated content shown in Figure 2 (depicting pre-final-translated state of content as the screen is currently in the state of accepting user actions/edits/corrections)).

With regards to claim 6, which depends upon claim 1, Carbonell teaches further comprising: performing sentence segmentation on the pre-translated content; and 

With regards to claim 7, a translation system, Carbonell teaches comprising an obtaining module, a pre-translation module and a revision module, wherein the obtaining module is configured to obtain a content to be translated in a first language; the pre-translation module is configured to translate the content to be translated in the first language into a pre-translated content including a second language; and the revision module is configured to correct the pre-translated content including the second language and determine a final translated content based on a correction result, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 8, which depends upon claim 7, Carbonell teaches wherein to translate the content to be translated in the first language into a pre-translated content including a second language, the pre-translation module is further configured to: extract one or more feature sentences from the content to be translated; obtain one or more sentence pairs including the one or more feature sentences in the first language and the one or more feature sentences in the second language translated from the first language; and translate the content to be translated in the first language into the pre-translated content including the second language based on the one or more sentence pairs of the one or more feature sentences, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 12, which depends upon claim 7, Carbonell teaches wherein the pre-translation module is configured to: perform sentence segmentation on the pre-translated content; and the revision module is configured to: perform sentence return on the final translated content, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

With regards to claim 14,  Carbonell teaches a computer-readable storage medium storing computer instructions, wherein when reading computer instructions in the storage medium, a computer executes operations comprising: obtaining a content to be translated in a first language; translating the content to be translated in the first language into a pre-translated content including a second language; correcting the pre-translated content including the second language; and determining a final translated content based on a correction result, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 15, which depends upon claim 14, Carbonell teaches wherein translating the content to be translated in the first language into a pre-translated content including a second language comprises: extracting one or more feature sentences from the content to be translated; obtaining one or more sentence pairs including the one or more feature sentences in the first language and the one or more feature sentences in the second language translated from the first language; and translating the content to be translated in the first language into the pre-translated content including the second 

With regards to claim 19, which depends upon claim 14, Carbonell teaches further comprising: performing sentence segmentation on the pre-translated content; and performing sentence return on the final translated content, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carbonell (“The Translation Correction Tool: English-Spanish User Studies”, published: April 2004, pages 1-5) in view of van den Oever et al (US Application: US 2014/0114642, published: Apr. 24, 2014, filed: Oct. 19, 2012).

With regards to claim 3, which depends upon claim 1, Carbonell teaches wherein correcting the pre-translated content including the second language, as similarly explained in the rejection of claim 1, and is rejected under similar rationale. 

However Carbonell does not expressly teach determining whether the pre-translated content includes a high-risk sentence; and in response to a determination that the pre-translated content includes the high-risk sentence, identifying a sentence in the second language corresponding to the high-risk sentence.

Yet van den Oever et al teaches determining whether the pre-translated content includes a high-risk sentence; and in response to a determination that the pre-translated content includes the high-risk sentence, identifying a sentence in the second language corresponding to the high-risk sentence (Fig 2, Figure 4, paragraph 0036 and 0067: high risk sentences in a pre-translation (text that might not be final translation prior to user authoring/edit/correction), are identified using a red color).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Carbonell’s ability to implement pre-translated content in a second language, such that the pre-translated content can be distinguished/identified as high risk using visual emphasis/coloring/highlighting, as taught by van der Oever et al. The combination would have allowed Carbonell to have allowed “improvement of overall quality” by determining translatability of the source text. 

With regards to claim 5, which depends upon claim 3, the combination of Carbonell and van der Oever et al teaches further comprising: translating the first language of the high-risk sentence into one or more translation results in the second language; determining one or more confidence levels of the one or more translation results in the second language, each of which corresponds to a confidence level; and displaying the one or more confidence levels, or determining a final translated content of the high-risk sentence based on the confidence levels of the one or more translation results in the second language, as similarly explained in the rejection of claim 3 (results of a higher risk sentences can be displayed in different colors (based on determined confidence/translatability)), and is rejected under similar rationale.

With regards to claim 9, which depends upon claim 7, wherein to correct the pre-translated content including the second language, the revision module is further configured to: determine whether the pre-translated content includes a high-risk sentence; and in response to a determination that the pre-translated content includes the high-risk sentence, identify a sentence in the second language corresponding to the high-risk sentence, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

With regards to claim 11, which depends upon claim 9, the combination of Carbonell and van der Oever et al teaches wherein the pre-translation module is configured to: translate the first language of the high-risk sentence into one or more translation results in the second languages; and the revision module is configured to: determine one or more confidence levels of the one or more translation results in the second language, each of which corresponds to a confidence level; and display the one or more confidence levels, or determine a final translated content of the high-risk sentence 

With regards to claim 16, which depends upon claim 14, the combination of Carbonell and van der Oever et al teaches wherein correcting the pre-translated content including the second language comprises: determining whether the pre-translated content includes a high-risk sentence; and in response to a determination that the pre-translated content includes the high-risk sentence, identifying a sentence in the second language corresponding to the high-risk sentence, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

With regards to claim 18, which depends upon claim 16, the combination of Carbonell and van der Oever et al teaches further comprising: translating the first language of the high-risk sentence into one or more translation results in the second language; determining one or more confidence levels of the one or more translation results in the second language, each of which corresponds to a confidence level; and displaying the one or more confidence levels, or determining a final translated content of the high-risk sentence based on the confidence levels of the one or more translation results in the second language, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carbonell (“The Translation Correction Tool: English-Spanish User Studies”, published: April 2004, pages 1-5) in view of van den Oever et al (US Application: US 2014/0114642, published: Apr. 24, 2014, filed: Oct. 19, 2012) and further in view of Huang (US Application: US 2017/0169015, published: Jun .15, 2017, filed: Dec. 14, 2015).

With regards to claim 4, which depends upon claim 3, the combination of Carbonell and van den Oever et al teaches wherein determining whether the pre- translated content includes a high-risk sentence, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

However the combination does not expressly teach … determining whether the pre-translated content includes a sentence with a count of characters or words exceeding a preset threshold; or determining whether the pre-translated content includes a sentence with a count of risk words exceeding a preset threshold.

Yet Huang teaches determining whether the pre-translated content includes a sentence with a count of characters or words exceeding a preset threshold; or determining whether the pre-translated content includes a sentence with a count of risk words exceeding a preset threshold (paragraphs 0027 and 0030: when a score exceeds (in the decreasing direction) a unacceptable level due to presence of a number of risk 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Carbonell and van den Oever et al’s ability to determine pre-translated content and higher risk categorization, such that the higher risk categorization for the pre-translated content is further based on a number of risk words (words that are rare or out of vocabulary), as taught by Huang. The combination would have allowed Carbonell and van den Oever et al to have better determined whether translations are sufficiently accurate (Huang, paragraph 0002). 

With regards to claim 10, which depends upon claim 9, the combination of Carbonell, van den Oever et al and Huang teaches wherein to determine whether the pre- translated content includes a high-risk sentence, the revision module is further configured to: determine whether the pre-translated content includes a sentence with a count of characters or words exceeding a preset threshold; or determine whether the pre-translated content includes a sentence with a count of risk words exceeding a preset threshold, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

With regards to claim 17, which depends upon claim 16, the combination of Carbonell, van den Oever et al and Huang teaches wherein determining whether the pre-translated content includes a high-risk sentence comprises: determining whether the pre-.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Richardson et al (US Application: US 2004/0260532): This reference teaches an adaptive machine translation service and submitting a translation for review and correction.
Raghunath (US Patent: 9710429): This reference teaches a user providing modified/corrected input and also source/target pairs can be updated.
Liu et al (US Patent: 7107204): This reference teaches a writing system that assists a user when writing in a non-native language.
Bangalore et al (US Application: US 2013/0144594): This reference teaches ranking translation alternatives for the user. 
Kim et al (US Application: US 2019/0012314): This reference teaches a user providing a correction to a translation.
Imade et al (US Patent: 10346545): This reference teaches translating into a pre translated set by generating a plurality of sentences and replacing one or more words of the first sentence.
Shore et al (US Application: US 2007/0294076):This reference teaches determining a translation quality and emphasizing text via font and color selection.
Carbonell et al (“Automating Post-Editing To Improve MT Systems”): This reference teaches improving the intelligibility of corrected machine translation output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILSON W TSUI/Primary Examiner, Art Unit 2178